                Case 7:19-cv-10425-PMH
        Case 7-19-cv-10425-PMH          Document
                                  Document       30 inFiled
                                           28 Filed    NYSD 07/31/20 Page 1 ofPage
                                                              on 07/28/2020    4   1 of 4


Application granted. Plaintiff is granted leave to serve and
file a Second Amended Complaint by 9/1/2020. Defendants'
answer or pre-motion letter and responses to the Local Civil
Rule 33.2 discovery requests due by 10/1/2020. Defendants
are directed to deliver a copy of this Order to plaintiff. The
Clerk is respectfully directed to terminate Defendants' letter-
motion (Doc. 29).

SO ORDERED.

_______________________
Philip M. Halpern
United States District Judge

Dated: New York, New York
       July 31, 2020
        Case 7:19-cv-10425-PMH
Case 7-19-cv-10425-PMH          Document
                          Document       30 inFiled
                                   28 Filed    NYSD 07/31/20 Page 2 ofPage
                                                      on 07/28/2020    4   2 of 4
        Case 7:19-cv-10425-PMH
Case 7-19-cv-10425-PMH          Document
                          Document       30 inFiled
                                   28 Filed    NYSD 07/31/20 Page 3 ofPage
                                                      on 07/28/2020    4   3 of 4
        Case 7:19-cv-10425-PMH
Case 7-19-cv-10425-PMH          Document
                          Document       30 inFiled
                                   28 Filed    NYSD 07/31/20 Page 4 ofPage
                                                      on 07/28/2020    4   4 of 4
